Citation Nr: 0127630	
Decision Date: 12/26/01    Archive Date: 01/03/02

DOCKET NO.  97-00 232 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a higher initial evaluation for migraine.  

2.  Entitlement to a higher initial evaluation for 
spondylosis of the lumbar spine, with disc bulging at L4-5 
and L5-S1.

3.  Entitlement to a higher initial evaluation for 
hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from February 1986 to March 
1995.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which granted service connection for the 
disabilities at issue.  The veteran has appealed the initial 
disability evaluations assigned by the RO.


FINDINGS OF FACT

1.  Prior to June 10, 1996, migraine was manifested by 
characteristic prostrating attacks averaging no more than 
once in two months.

2.  The veteran's statement received June 10, 1996, and 
subsequent evidence, shows the presence of characteristic 
prostrating migraine attacks occurring on the average of once 
a month over the last several months.

3.  Migraine headaches do not result in very frequent 
completely prostrating prolonged attacks productive of severe 
economic inadaptability.  

4.  Spondylosis of the lumbar spine, with disc bulging at L4-
5 and L5-S1 is manifested by no more than moderate limitation 
of motion and moderate neurologic deficit from at least 1995 
to the present. 

5.  Hypertension results in systolic blood pressure that is 
not predominately 200 or more and diastolic blood pressure 
that is not predominately 110 or more.

6.  Hypertension does not result in definite impairment of 
health.   


CONCLUSIONS OF LAW

1.  The criteria have been met for no more than a 10 percent 
evaluation prior to June 10, 1996, and a 30 percent 
evaluation as of that date, for migraine headaches.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.124, 
Diagnostic Code 8100 (2000).

2.  The criteria have been met for no more than a 20 percent 
evaluation for spondylosis of the lumbar spine, with disc 
bulging at L4-5 and L5-S1, from the effective date of service 
connection in 1995.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293 (2000).

3.  The criteria for an evaluation in excess of 10 percent 
for hypertension have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.104, Diagnostic 
Code 7101 (2000 & 1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The evaluation assigned for a service-connected disability is 
established by comparing the manifestations reflected by the 
recent medical findings with the criteria in the VA's 
SCHEDULE FOR RATING DISABILITIES (Schedule), codified in 
C.F.R. Part 4 (2001).  VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.

The veteran has appealed the initial disability evaluations 
assigned by the RO for the three disabilities at issue.  
Consequently, the Board has considered whether a "staged" 
rating is appropriate for each disability.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  

Migraine Headaches

In February 1996, the RO assigned an initial 10 percent 
evaluation for migraine headaches, effective from March 1995.  
In June 1999, the RO increased the evaluation to 30 percent, 
effective from March 18, 1997, on the basis that this is the 
date of factual ascertainment of an increase in the veteran's 
level of disability.  

Although the RO increased the evaluation of the veteran's 
disability while the claim was in appellate status, it is 
presumed that the veteran is seeking the maximum benefit 
allowed by law and regulation, and "it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded."  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  The Board will, therefore, consider whether an 
evaluation higher than 10 percent is warranted before March 
18, 1997, and whether an evaluation higher than 30 percent is 
warranted thereafter.

Migraines are rated based on the frequency and severity of 
attacks as well as any resulting economic impairment.  Very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability warrant a 50 
percent evaluation.  Characteristic prostrating attacks 
occurring on the average of once a month over the last 
several months are rated 30 percent disabling.  With 
characteristic prostrating attacks averaging one in two 
months over the last several months, a 10 percent rating is 
assigned.  38 C.F.R. § 4.124, Diagnostic Code 8100.

Treatment records document the presence of migraine 
headaches.  In March 1994, the veteran was treated for a 
severe headache.  He reported in April 1994 that he had had 
recurrent frontal headaches in the late afternoon several 
times per week, which had always responded to minor pain 
medication, but that in the past 6 weeks he had experienced a 
new headache five or six times, apparently beginning with the 
March 1994 headache.  A notation in June 1994 indicates that 
the veteran complained of what he described as bad headaches 
two to three months earlier, which he indicated were intense 
for few minutes followed by a headache that he described as a 
6/10 in severity.  He described a throbbing headache with 
sonophobia and photophobia, but without nausea.  The 
impression included classic migraine for which medication was 
prescribed as prophylactic.  

In his notice of disagreement, dated June 4, 1996 and 
received on June 10, 1996, the veteran reported that his 
migraine headaches continued to worsen, and that he was 
having them more frequently - about 2 to 3 times per month.    

In July 1997, the veteran underwent a VA examination.  He 
reported that he had had diagnoses of head injury in service 
and of migraines.   The pertinent diagnosis in July 1997 was 
migraines, by history.  

According to a July 1999 entry, the veteran was continuing to 
receive medication for migraines.  During a hearing in 
December 1999, he indicated that he experienced headaches up 
to two or three times per week.  He added that the headaches 
sometimes lasted two hours and sometimes lasted two days.  

At a VA examination in October 2000, the veteran complained 
of headaches, which he indicated occurred frequently, some 
times two or three times per week.  He reported that the 
headaches could last several hours; were characterized by 
throbbing pain, mostly on the right side; and were associated 
with photophobia, nausea and occasional vomiting.  

The history provided by the veteran to a treating physician 
in June 1994 suggests that the veteran had not experienced a 
prostrating headache in two to three months.  This is 
consistent, at most, with a disability characterized by a 
headache once every two months.  The veteran was treated with 
prescription medication, and the veteran's disability 
warranted a 10 percent evaluation, but no more, at that time.  

The earliest evidence of an increase in disability consists 
of the statement submitted by the veteran on June 10, 1996, 
in which he indicated that his disability had worsened and 
that he was then experiencing headaches about two to three 
times per month.  Complaints of increasing symptomatology 
were also later reflected in a March 1997 entry.  The Board 
resolves any reasonable doubt in the veteran's favor in 
determining that the June 10, 1996 statement is the earliest 
date as of which it is factually ascertainable that the 
veteran was experiencing prostrating headaches averaging once 
a month.  See 38 C.F.R. § 3.400(o).  Therefore, a 30 percent 
evaluation is warranted as of June 10, 1996.  

Evidence before the Board does not warrant a 50 percent 
evaluation for migraine headaches during any period of time 
in question.  The veteran's testimony in July 1999, together 
with the history of headaches he provided at an examination 
in October 2000, is consistent with a conclusion that the 
veteran was experiencing headaches very frequently.  However, 
the headaches, as described, are not prostrating prolonged 
attacks productive of severe economic inadaptability.  The 
veteran's statements, for instance, do not reflect that the 
quality of the headaches he described in June 1994 had 
changed.  These headaches are described as being of 
relatively short duration.  Even if they now occur more 
frequently, they do not appear to result in severe economic 
inadaptability.  Although the veteran in December 1999 
described headaches lasting up to two days in duration, he 
did not indicate that the headaches were prostrating for such 
extended periods of times.  Were the Board to interpret the 
veteran's statement as indicating that he has prostrating 
headaches of up to two days duration two to three times per 
week, it would essentially mean that the veteran is 
practically bedridden.  Neither the treatment records nor the 
veteran's statements suggest disability of such magnitude.  

On the contrary, although migraines are referenced at various 
points in treatment records, the veteran's complaints and 
treatment were mostly focused on other disorders.  The 
relative paucity of treatment received specifically for 
migraines, the lack of reference in treatment records for a 
more aggressive treatment plan, and the absence in those 
records to any other indication that the veteran's headaches 
are more those contemplated by the current rating suggests 
that the veteran's disability is not such that it would 
result in severe economic inadaptability.  Therefore, 
although a 30 percent evaluation is warranted for the 
veteran's disability as of June 10, 1966, an evaluation in 
excess of 30 percent is not warranted. 

Back

The RO assigned an initial 10 percent evaluation for 
spondylosis of the lumbar spine, with disc bulging at L4-5 
and L5-S1, under Diagnostic Codes 5295-5293.  In June 1999, 
the RO increased the evaluation to 20 percent, effective 
March 18, 1997, using Diagnostic Codes 5293-5292, on the 
basis of moderate limitation of motion.  The RO considered 
Diagnostic Codes 5292, 5293, and 5295.  The service-connected 
back disability is, thus, evaluated as 20 percent disabling 
as of March 18, 1997 and as 10 percent disabling prior to 
that date.  As with the evaluation for migraines, although 
the RO increased the evaluation of the veteran's disability 
while the claim was in appellate status, the veteran's claim 
for an increased evaluation remains in controversy.  AB, 6 
Vet. App. at 38.   

Under diagnostic code 5293, intervertebral disc syndrome is 
rated 10 percent when mild and 20 percent when moderate.  A 
40 percent rating requires a finding of severe disability, 
characterized by recurring attacks with intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293.  Under diagnostic 
code 5292, limitation of motion of the lumbar spine warrants 
a 10 percent evaluation if slight, a 20 percent evaluation if 
moderate, and a 40 percent evaluation if severe.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292.  Diagnostic Code 5295, for 
lumbosacral sprain, provides a noncompensable rating with 
slight subjective symptoms only.  A 10 percent rating is 
assigned with characteristic pain on motion.  A 20 percent 
rating is assigned with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent rating is assigned when 
severe, with listing of the whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  

The Board observes that the VA's regulations, under 38 C.F.R. 
§ 4.40 and 4.45, recognize that functional loss of a joint 
may result from pain on motion or use, when supported by 
adequate pathology.  See DeLuca v. Brown, 8 Vet. App. 202, 
205-57 (1995); see also Lichtenfels v. Derwinski, 1 Vet. App. 
484 (1991).  Further, 38 C.F.R. § 4.59, which addresses the 
evaluation of arthritis, recognizes that painful motion is an 
important factor of disability, entitled to at least the 
minimum applicable evaluation.

In April 1995, the veteran received treatment for low back 
pain.  He was limping at the time.  Examination revealed 75 
degrees of flexion, 30 degrees of lateral bending, and 25 
degrees of rotation, as well as positive straight leg raising 
on the right side at 60 degrees.  The veteran was advised to 
engage in no heavy lifting, pushing over 10 pounds, or 
standing/sitting for over one half of an hour.  According to 
that entry the veteran was temporarily unemployable.  
Diagnostic impressions included chronic back pain, probable 
herniated nucleus pulposus, as well as migraine headaches and 
hypertension.  

A computed tomography (CT) scan in June 1995 resulted in an 
impression of findings consistent with centrally protruding 
disc at L4-L5 level and L5-S1.  X-ray examination at that 
time revealed moderate degenerative changes of the 
lumbosacral spine.  

In a June 1995 statement, the veteran complained that he was 
unable to work as of May 1995, which he attributed to back 
problems.  

In November 1996, the veteran complained of back problems.  
There was tenderness over the lumbar and right sacroiliac 
joints.  Straight leg raising was positive at 20 degrees on 
the right side.  Deep tendon reflexes were decreased on the 
right side.  The assessment was chronic back injury with 
radiculopathy.

In March 1997, the veteran complained of back pain.  Straight 
leg raising was limited to 30 degrees on the right side.  The 
assessment was chronic low back pain with right sciatica.  

In June and July 1997, the veteran received a series of 
lumbar epidural injections. 

During a VA examination in July 1997, the veteran complained 
of back pain.  He was able to get in and out of both the 
examination bed and a chair and to dress and undress without 
difficulty.  His gait was normal.  Examination revealed no 
deformity, point tenderness, or paraspinal muscle spasms.  
Range of motion was characterized by flexion to 50 degrees, 
extension to 25 degrees, right and left lateral deviation to 
20 degrees, and circumduction to 15 degrees.  There was no 
hypertrophy or atrophy of the muscles of the extremities.  
There were no focal neurologic deficits.  Deep tendon 
reflexes were well preserved.  X-ray examination revealed 
degenerative arthritic changes at L4, L5, S1.  Diagnoses 
included lumbosacral syndrome, by history.  

The veteran received treatment for back pain in August 1997.  
There was tenderness over the lumbar paravertebral area, and 
muscle spasm was present.  Straight leg raising was present 
on both sides at 30 degrees.  Assessment included chronic low 
back pain and polyarthralgia.  

At a VA examination in October 2000, the veteran complained 
that pain across the low back, extended to the right hip and 
down the right leg, associated with stiffness, weakness, 
fatigue and lack of endurance.  He complained of flare-ups 
associated with lifting or sitting more than 30 minutes and 
indicated that pain increased with bending over or lifting 30 
to 40 pounds.  He indicated that he used a cane to walk.  
Examination revealed no spine deformities.  There was minimal 
paravertebral lumbar spasm, and there was tenderness around 
both sides of the lumbar spine.  The back musculature was 
described as fair.  Straight leg raising was positive at 80 
or 90 degrees.  Deep tendon reflexes were 2+ bilaterally.  
Range of motion, restricted by pain, consisted of flexion to 
50 degrees, with an increase in pain at 30 degrees, extension 
to 10 to 15 degrees, lateral flexion to 30 degrees, with an 
increase in pain at 25 degrees, rotation to 25 degrees, with 
an increase in pain at 20 degrees.  Neurologic examination 
revealed minimal paresthesia at the level of the feet, mostly 
in the right foot.  Diagnoses included chronic low back pain 
with clinical and radiological evidence of degenerative 
arthritis of the lumbosacral spine.  

The current 20 percent rating is based on moderate limitation 
of motion of the lumbar segment of the spine.  Evidence 
before the Board indicates that the veteran's disability 
results in no more than moderate limitation of motion.  
Examination has consistently revealed a fair degree of 
motion, with complaints of pain.  Although an April 1995 note 
indicates that the veteran was then restricted in his 
activities and considered to be temporarily unemployable, he 
was still then able to flex to 75 degrees.  He was also then 
able to engage in at least some lifting and to stand or sit 
for half an hour.  During a July 1997 VA examination, he was 
able to move without difficulty and to walk normally.  He 
remains able to ambulate essentially without need of 
assistance, other than occasional use of a cane.  The most 
recent examination revealed that he continues to be able to 
lift as much as 30 to 40 pounds.  He had a fair degree of 
mobility, limited spasm, and fair back musculature.  These 
findings are consistent with no more than moderate limitation 
of motion.  

This evidence also suggests no more than moderate 
intervertebral disc syndrome.  Neurologic findings are 
largely limited to complaints of radiculopathy, minimal 
paresthesia, and, at most, some loss of deep tendon reflexes.  
These findings do not warrant an evaluation in excess of 20 
percent.  The level of disability described is not severe.  
Moreover, neither the medical records nor the veteran's 
statements describe a disability characterized by recurring 
attacks with intermittent relief.

Although the RO made the 20 percent evaluation effective 
March 1997, treatment records do not suggest an increase in 
symptomatology as of that date.  Instead treatment records 
suggest a level of disability consistent with a 20 percent 
evaluation even prior to March 1997.  Based upon findings 
such as those obtained in April 1995 and November 1996, the 
Board finds that the veteran experienced moderate limitation 
of motion throughout the time period in question.  Therefore, 
although an evaluation in excess of 20 percent is not 
warranted, such an evaluation is warranted from the effective 
date of service connection in 1995.  


Hypertension

Hypertension is evaluated as 10 percent disabling under 
diagnostic code 7101.  During the pendency of this appeal, VA 
amended its regulations for rating cardiovascular system 
disabilities effective January 12, 1998.  See 62 Fed. Reg. 
65219 (1997).  As there has been a change in the regulations 
during the appeal, the Board must first consider whether the 
amended regulation is more favorable to the veteran than the 
prior regulation, to include separately applying the pre-
amendment and post- amendment version to determine which 
version is more favorable.  If the amended version is more 
favorable, the Board will apply the amended version from the 
effective date of the amendment and the pre-amendment version 
for any period preceding the effective date; however, the 
effective date cannot be earlier than the effective date of 
the change.  In applying either version, all evidence of 
record must be considered. See VAOPGCPREC 3-2000; VAOPGCPREC 
11-97; Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

Under the pre-amendment regulations, hypertensive vascular 
disease (essential arterial hypertension) manifested by 
diastolic pressure readings that were predominantly 100 or 
greater warranted a 10 percent disability rating.  
Hypertensive vascular disease manifested by diastolic 
pressure readings that were predominantly 110 or more with 
definite symptoms of the disease warranted a 20 percent 
disability rating.  If the symptoms were moderately severe 
and diastolic pressure readings predominantly 120 or more, a 
40 percent evaluation was in order.  With diastolic pressure 
readings predominantly 130 or more and severe symptoms, a 60 
percent evaluation may be warranted.  Note 1 indicated that 
when continuous medication was shown necessary for control of 
hypertension with a history of diastolic blood pressure 
predominantly 100 or more, a minimum rating of 10 percent 
would be assigned.  38 C.F.R. § 4.104, DC 7101 (1997).  

Under the current regulations, now titled hypertensive 
vascular disease (hypertension and isolated systolic 
hypertension), a 10 percent rating will be assigned with 
diastolic pressure predominantly 100 or more or systolic 
pressure predominantly 160 or more, or a history of diastolic 
pressure predominantly 100 or more on continuous medication.  
A 20 percent disability rating may be warranted with 
diastolic pressure readings predominantly 110 or more, or; 
systolic pressure predominantly 200 or more.  With diastolic 
pressure predominantly 120 or more, a 40 percent evaluation 
would be in order.  With diastolic pressure readings 
predominantly 130 or more, a 60 percent evaluation may be 
warranted. Note 1 indicates that hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  Hypertension is defined to mean that 
the diastolic blood pressure is predominantly 90 or greater.  
38 C.F.R. § 4.104, Diagnostic Code 7101 (2000).

These two regulations are essentially similar, although the 
new regulation also uses systolic pressure in the evaluation 
criteria.  To be assigned a higher rating under either the 
old or the new criteria, the veteran must show, at least, 
diastolic pressure readings predominantly 110 or more -- with 
definite symptoms, under the old criteria.  Systolic readings 
predominantly 200 or more would also support a 20 percent 
rating under the new rating criteria.

In this case, the veteran's blood pressure readings have not 
been predominantly 110 or more, for diastolic pressure, or 
predominantly 200 or more, for systolic pressure. Although 
recent systolic readings were slightly more than 160, they do 
not approach 200.  The systolic readings have been 
consistently less than 200.  As for the diastolic readings, 
they have been predominately below 100; the veteran has been 
on continuous medication for treatment of his hypertension.  
Hence, the veteran has been assigned a 10 percent rating on 
this basis.  The Board acknowledges a diastolic reading of 
108 in June 1994; however, this is still less than 110.  The 
record as a whole does not demonstrate the presence of 
diastolic readings predominately 110 or more.  Moreover, 
examination has revealed no symptoms of hypertension.  

As the Board concludes that an evaluation in excess of 10 
percent is not warranted under either the old or the new 
rating criteria, the Board also concludes that neither the 
old nor the new criteria are more favorable to the veteran in 
this case.  

Conclusion

The Board notes that there has been a significant change in 
the law during the pendency of this appeal with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO, at the time of the decision that is the subject of 
this appeal, did not have the benefit of the explicit 
provisions of the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103A (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45620-45632 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159(b)).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45620-45632 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159(c)).  The veteran has been notified in the 
statement of the case and supplemental statement of the case 
of the type of evidence needed to substantiate his claim.  
Furthermore, as discussed above, VA has obtained all 
pertinent evidence identified by the veteran. 

Also, in a claim for disability compensation, VA will provide 
a medical examination or obtain a medical opinion based upon 
a review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. § 5103A (West 
1991 & Supp. 2001); 66 Fed. Reg. 45620-45632 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)(4)).  The 
veteran has been afforded examinations, and the evidence 
before the Board is sufficient to properly adjudicate the 
veteran's claim.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.


ORDER

A 30 evaluation for migraine headaches is granted as of June 
10, 1996; an evaluation in excess of 10 percent prior to June 
10, 1996 and an evaluation in excess of 30 percent as of that 
date are denied.   

A 20 percent evaluation for spondylosis of the lumbar spine, 
with disc bulging at L4-5 and L5-S1, is granted from the 
effective date of service connection in March 1995, and 
evaluation in excess of 20 percent is denied.  

An evaluation in excess of 10 percent for hypertension is 
denied.  


REMAND

In June 1999, the RO granted service connection for dysthymia 
and evaluated that disorder as 10 percent disabling.  In 
September 1999, the veteran submitted a VA Form 21-4138, 
dated September 20, 1999, in which he disagreed with the 
evaluation assigned to his "nervous condition" in the June 
1999 rating decision.  This statement constitutes a notice of 
disagreement with the rating assigned to the veteran's 
service-connected dysthymia.  The record before the Board 
does not include a statement of the case addressing that 
issue.  See 38 C.F.R. § 19.26.  Although the Board in the 
past has referred such matters to the RO for appropriate 
action, the United States Court of Appeals for Veterans 
Claims has now made it clear that the proper course of action 
is to remand the matter to the RO.  Manlincon v. West, 12 
Vet. App. 238 (1999).

The Board notes that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. § 20.200.  Consequently, the veteran is 
informed that he must file a timely substantive appeal to 
complete his appeal to the Board concerning the evaluation of 
his dysthymic disorder.  

Therefore, this case is REMANDED for the following 
development:

The RO should issue a statement of the 
case concerning the disability evaluation 
for dysthymia assigned by the June 1999 
rating decision.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

